196 P.3d 132 (2008)
164 Wash.2d 1020
STATE of Washington, Respondent,
v.
Jacob GAMBLE, Petitioner.
No. 80131-2.
Supreme Court of Washington.
October 1, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its October 1, 2008, Motion Calendar, considered whether review should be granted pursuant *133 to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the review is consolidated with Supreme Court No. 80405-2, State of Washington v. Rodney James Harris, Supreme Court No. 80469-9, State of Washington v. Gantry Lomone Mathews, Supreme Court No. 80536-9, State of Washington v. Leron Ford, and Supreme Court No. 81389-2, State of Washington v. James G. Alexander.
/s/ Gerry L. Alexander
Chief Justice